             Case 2:19-cv-00896-RSL Document 30 Filed 01/21/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   NATIONAL UNION FIRE INSURANCE                   )
     COMPANY OF PITTSBURGH, PA.,                     )
10                                                   )
                                                          Case No. 2:19-cv-00896
                                       Plaintiff,    )
11                                                   )
                                                          JOINT STIPULATION AND ORDER
            v.                                       )
12                                                        STAYING CASE
                                                     )
     EXPEDIA, INC.,                                  )
13                                                   )
                                     Defendant.      )
14                                                   )
                                                     )
15

16
            Plaintiff National Union Fire Insurance Company of Pittsburgh, Pa. and defendant
17
     Expedia, Inc. hereby jointly stipulate to a 90-day stay of this matter in order to effectuate a
18
     settlement agreement which will resolve all claims and counterclaims asserted herein. On
19
     December 10, 2020, the parties notified the Court’s Courtroom Deputy that they had reached an
20
     agreement to settle this case. However, because this insurance coverage matter involves an
21
     underlying lawsuit, Buckeye Tree Lodge and Sequoia Village Inn, LLC et al. v. Expedia Inc. et
22
     al., Case No. 3:16-cv-04721-VC in the U.S. District Court for the Northern District of
23
     California, that may take some time to conclude, the parties require additional time before this
24
     case can be dismissed. Accordingly, the parties propose a 90-day stay from the entry of the
25
     attached proposed order. If the parties have not filed a notice of dismissal by the end of that
26
     period, they will provide the court with a status update.
27
     JOINT STIPULATION AND ORDER STAYING CASE - 1                          JENSEN MORSE BAKER PLLC
                                                                          1809 SEVENTH AVENUE, SUITE 410
                                                                          SEATTLE, WASHINGTON 98101
                                                                                PHONE: 206.682.1550
          Case 2:19-cv-00896-RSL Document 30 Filed 01/21/21 Page 2 of 3




 1

 2        DATED: January 21, 2021

 3

 4
                                    GORDON TILDEN THOMAS & CORDELL LLP
 5

 6                                  By /s/ Susannah C. Carr
                                        Franklin D. Cordell, WSBA #26392
 7                                      Susannah C. Carr, WSBA #38475
 8                                      Miles C. Bludorn, WSBA #54238
                                        600 University Street, Suite 2915
 9                                      Seattle, Washington 98101
                                        206.467.6477
10
                                        Attorneys for Defendant Expedia, Inc.
11

12
                                        JENSEN MORSE BAKER PLLC
13

14                                      By /s/ Gabriel Baker
                                         Gabriel Baker, WSBA No. 28473
15
                                         Benjamin J. Roesch, WSBA No. 39960
16
                                        Attorneys for Plaintiff National Union
17                                      Fire Insurance Company of Pittsburgh, Pa.
18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATION AND ORDER STAYING CASE - 2               JENSEN MORSE BAKER PLLC
                                                               1809 SEVENTH AVENUE, SUITE 410
                                                               SEATTLE, WASHINGTON 98101
                                                                     PHONE: 206.682.1550
             Case 2:19-cv-00896-RSL Document 30 Filed 01/21/21 Page 3 of 3




 1                                                 ORDER
 2          Pursuant to the joint stipulation of the Parties, and for good cause shown, this case shall
 3
     be stayed for ninety (90) days from entry of this order, except that the parties may dismiss this
 4
     case during that time. If this matter has not been resolved within that period, the parties shall
 5
     file a joint status report on or before April 23, 2021.
 6

 7

 8          Dated this 21st day of January, 2021.

 9

10                                                  HONORABLE ROBERT S. LASNIK
                                                    United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     JOINT STIPULATION AND ORDER STAYING CASE - 3                             JENSEN MORSE BAKER PLLC
                                                                             1809 SEVENTH AVENUE, SUITE 410
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   PHONE: 206.682.1550
